DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-12, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/997,418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the reference application. The reference and instant applications are claiming common subject matter, as follows:
receive, from a first user mobile device associated with a first user account, a call request to complete a call to a second user mobile device (see claim 1 of application 16/997,418: receive, from a first user mobile device associated with a first user account, a call signal comprising a request for a call to a mobile address of a second user mobile device); automatically modify the mobile address with a routing prefix to generate a modified call request comprising a modified address, including the routing prefix, when the first user account has insufficient balance to complete the call or independent of a balance of the first user account (see claim 1 of application 16/997,418: automatically modify the mobile address with a routing prefix to generate a modified call signal comprising a modified address, including the routing prefix, when the first user account has insufficient balance to complete the call or is independent of a balance of the first user account); and route the call request to a associated with the modified address (see claim 1 of application 16/997,418: route to a signaling switch based on a trunk communication path associated with the modified address); 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8-9, 11-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mayron (US 2004/0258229 A1) in view of Noureddin et al. (US 2016/0127210 A1) and further in view of WEI et al. (CN-100589514-C)
Regarding claims 1 and 9, Mayron teaches a zero charge telephony protocol system/method comprising: one or more processors; a non-transitory memory communicatively coupled to the one or more processors; and machine readable instructions stored in the non-transitory memory that cause the system to perform at least the following when executed by the one or more processors: 
receive, from a first user mobile device associated with a first user account (see figs. 3-4: 92/126A), a call request to complete a call to a second user mobile device (see figs. 3-4;fig. 11 and par. 0158: 96/126B/136A; step 420 “a request to perform a telephony operation between at least two remote network nodes is received”; modify the mobile address to generate a modified call request comprising a modified address (step 308/426/702/732/762: a signaling message is generated according to the determined originating identification and the destination node identification), when the first user account has insufficient balance to complete the call or independent of a balance of the first user account (see pars. 0198-0199: CMS 452 determines according to the MIN of terminal 488, that terminal 488 is a per-paid terminal, and hence CMS 452 sends an AAA message 624 to PPS 460 requesting PPS 460 to check the pre-paid call-credit of terminal 488. PPS 460 detects that the call-credit is insufficient to place the call, and PPS 460 notifies CMS 452 by sending a signal 626 to CMS 452 via communication link 466); and route the call request to a signaling switch associated with the modified address (see pars. 0019; 0167; 0228-0229: Step 312/430/778/710: In procedure 430, the telephony operation is performed according to the signaling message).
 But Mayron doesn’t explicitly teach a software performing an automating function and modifying the mobile address with a routing prefix. 
However, Noureddin discloses a software performing an automating function (see pars. [0205, 0208]: automated processing).
Since, all are analogous arts addressing charging methods associated with calling/smart card used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mayron and Noureddin to ensure the various computer functions can be automated, thus, improving efficiency and system processing speed.
WEI et al. teach modifying the mobile address with a routing prefix (see abstract and page 3: by adding prefix code to the calling number). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of WEI to the system of Mayron in order for it can realize the accurate timing, and lays the foundation for flexible charging energy.
Regarding claims 3 and 11, Mayron also teaches disconnect the call from the first user mobile device by the asynchronous signaling switch when the first user account has insufficient balance to complete the call in concurrence to routing the call signal to the second user mobile device (see pars. 0178, 0022, 0019, 0103: terminates the call when purchase time approaches zero).
Regarding claims 4 and 12, Mayron also teaches deliver the call from the signaling switch to the second user mobile device along with an identification of the first user mobile device, a ringing permission, and an answering restriction, or any combination thereof (see par. 0019, par. 0228-0229: Step 312/430/778/710), and  automatically disconnect the call from the second user mobile device based on receipt by the second user mobile device of the identification of the first user mobile device delivery, the ringing permission, and the answering restriction, or any combination thereof (see pars. 0178, 0019, 0022, 0103: terminates the call when purchased time approaches zero).

Regarding claims 6 and 14, Noureddin et al. also teaches the first user account is associated with a balance-dependent subscriber identification module (SIM) card and or a balance-independent SIM card (see fig. 30 and pars. 0264-0265: remaining balance for each SIM); and
Mayron also teaches the balance-independent SIM card is configured to facilitate the call without charge through a balance-independent service key invoking a no-charge logic separate from the balance-dependent logic when the first user account has insufficient balance to complete the call (see par. 0184[0184] According to a further aspect of the disclosed technique, a pre-paid call-credit of a first terminal is checked before a first call between the first terminal and a second terminal is established. In case the PPS detects that the call-credit is insufficient for placing the first call, the CMS establishes a second call between the first terminal and the PPS, according to a signal received from the PPS, to notify the user of the first terminal that the call-credit is insufficient for placing the first call. The second call is established through a first connection between the PPS and a second network node associated with the second terminal, and a second connection between the second network node and a first network node associated with the first terminal. When the PPS detects that the call-credit is positive, the PPS requests the CMS to terminate the second call, and the first terminal is allowed to proceed and place the requested first call.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of WEI to the system of Mayron in order for it can realize the accurate timing, and lays the foundation for flexible charging energy.
Regarding claims 8 and 16, Noureddin et al. also teaches modify the balance-independent SIM card into a balance-dependent SIM card (see pars. 0264-0265: adjusting usage limit by billing cycle) and
Mayron teach receiving a payment in the first user account (see pars. 0173-0174: purchasing time having a positive balance sufficient to complete the call (see pars. 0173-0174: purchasing time before reaching zero). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of WEI to the system of Mayron in order for it can realize the accurate timing, and lays the foundation for flexible charging energy.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 10, the prior art of record does not mention receiving, from the first user mobile device, the call request to complete the call to the mobile address of the second user mobile device; and lookup a pre-configured routing table to determine a communication path associated with the modified address; route the call request with the modified address to the signaling switch, on communication path associated with the modified address, from the pre-configured routing table, as specified in claim 2. Therefore, it is objected. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643